DETAILED ACTION
Election
Applicants’ election of invention I, 3.7 mg/ml, pH 10.0, and sodium chloride at 0.01 mM in their response of June 18, 2021 is acknowledged.  The elected invention is directed to a composition comprising thermolysin at 3.7 mg/ml and sodium chloride at 0.01 mM at pH 10.  
 Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01).  The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
Original claims 1-8 were filed on January 31, 2020. With the preliminary amendment of January 31, 2020 no claims were canceled, claims 3 – 8 were amended, and no claims were added.  Said claim set, claims 1 – 8, is pending.  Claims 4 – 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1 – 3 are herein examined.
Effective Filing Date
Based on the fact that the instant application is a 371 filing of PCT/JP2018/028409, the effective filing date granted for the instant claims is July 30, 2018, the filing date of said PCT application. It is acknowledged that applicants claim the benefit of the foreign application Japan 2017 – 148221, filed July 31, 2017.
AIA -First Inventor to File Status
Based on the effective filing date of July 30, 2018 the present application is being examined under the AIA , first to file provisions.
Abstract
	Applicants, on January 31, 2020 filed four different abstracts.  It is assumed that applicants’ intention is to have the amended abstract below published should a patent issue. If this is not correct, it is requested that applicants file a new abstract.

    PNG
    media_image1.png
    183
    648
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 are rejected under 35 U.S.C. 102(a1) as being anticipated by Nohara et al, 2000.  Nohara teaches a composition comprising thermolysin at a concentration of 10 mg/ml and 0.1 mM NaCl at a pH of 10 (p189 ¶1).  Therefore, claims 1 – 3 are rejected under 35 U.S.C. 102(a1) as being anticipated by Nohara et al, 2000.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652